Title: From George Washington to Oliver Wolcott, Jr., 3 July 1797
From: Washington, George
To: Wolcott, Oliver Jr.



Dear Sir
Mount Vernon 3d July 1797.

Not believing that Congress would adjourn as soon as some expected; and hoping that Colo. Shreve would not lay me under the necessity of putting his Judgment Bond in suit, I have forborne until now, to send it to Mr Ross for that purpose. But as I believe he is one of that description of men who have very little idea of punctuality; and as my wants require all my resources, I have now forwarded it under cover to you: but request that you would be so good before the letter which encloses it is handed to Mr Ross, to enquire at the Bank of Pennsylvania if Shreve, or any one in his behalf, has deposited therein for my use the sum of about two thousand dollars. In case this is done, I pray you to return to me my letter to Mr Ross. If there be no deposit, then to give, or send it to that Gentleman by a safe conveyance.
By the public Gazettes, two things seem to be certain: Preliminaries

between France & Austria of Peace, and a dangerous Crisis in England. A third however is necessary to give tranquillity to this Country, and that is actual Peace between the latter & France. Whether that would produce harmony is at least problematical, for I am sure ⟨the⟩ views of some among us would not be promoted by such an event.
The letter for Colo. Biddle I would thank you for sending to him. present me, & the family to Mrs Wolcott, and be assured always of the esteem & friendship of Your Affectionate

Go: Washington

